OPINION ON REHEARING. McCulloch, C. J. Our attention is now called to a decision of the Supreme Court of Mississippi in Coleman v. State, 83 Miss. 290, 64 L. R. A. 808, holding, under a statute conferring concurrent jurisdiction on the courts of two counties, jurisdiction acquired by one of the counties cannot be relinquished or abandoned so as to permit the assumption of jurisdiction by a court in the other county. The doctrine of that case does not-seem'to us to be sound, nor does it find support in any other authorities. In fact, the case appears to be in conflict with later decisions of the same court. In the case of Rodgers v. State, 101 Miss. 847, after, stating the rule .to be that “where concurrent jurisdiction is vested in two courts, the court first acquiring jurisdiction acquires exclusive jurisdiction,” it was said: “The reason of the rule is to prevent confusion and conflicts in jurisdiction and to prevent a person from being tried twice for the same offense, but no defendant has a vested right to' be tried in any particular court of concurrent jurisdiction. When one court of concurrent jurisdiction has acquired jurisdiction and vountarily relinquishes it by a nolle pros, or dismissal of the case, there can be no legal or logical reason for preventing the other court from proceeding under such circumstances, there can be no confusion or conflict between the courts, for the reason that only one court has jurisdiction, or is trying to exercise it.” See also, State v. McNeill, 10 N. C. 183; State v. Tisdale, 19 N. C. 159; 16 Corpus Juris, p. 148. The question of real doubt in the present case is whether or not the acquired jurisdiction of the court in Woodruff County was abandoned upon -the finding of an indictment in the circuit court of White County' — -whether the finding of this indictment constituted a relinquishment by the State of the jurisdiction previously acquired in the Woodruff court. On further reflection the views expressed by the majority of the court in the original opinion remain as before, and are now adhered to, so the rehearing will be denied.